Citation Nr: 0805246	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-30 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder, claimed as secondary to service-connected left knee 
disability.  

2.  Entitlement to an increased disability rating for a left 
knee disorder, currently evaluated as 20 percent disabling, 
to include the issue of entitlement to an earlier effective 
date for the 20 percent evaluation.  

3.  Entitlement to an increased initial disability rating for 
left knee arthritis, currently evaluated as 10 percent 
disabling, to include the issue of entitlement to an earlier 
effective date for the 10 percent evaluation.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission



ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran had active service from January 1973 to January 
1977. 

This appeal arises from a February 2004 claim for benefits.  
In a July 2004 rating action, the RO denied service 
connection for right wrist disability, but increased the 
evaluation for the veteran's left knee disorder to 20 
percent, and assigned a separate 10 percent disability rating 
for left knee arthritis.  These ratings were made effective 
from February 2004.  The veteran disagreed with these 
decisions, including the effective date for his increased 
award, and this appeal ensued.  

The issues regarding an increased disability rating for a 
left knee disorder, higher initial disability rating for left 
knee arthritis, and earlier effective dates for the 
aforementioned compensation awards are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran does not have a current disability involving a 
right wrist disorder. 


CONCLUSION OF LAW

The criteria for service connection for a right wrist 
disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a right wrist 
disorder, which he contends developed secondary to his 
service-connected left knee disability.  The veteran contends 
that his left knee has given way in the past, causing him to 
fall and injure his right wrist.  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim for service connection and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, compliant notice was provided to the appellant 
in March 2006.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the appellant's 
service medical records and VA outpatient treatment records.  
The appellant submitted private treatment records, and by 
correspondence dated September 2005 declined the opportunity 
to set forth his contentions during a hearing before a 
Veterans Law Judge.  The veteran was not afforded a VA 
examination in connection with his claim for service 
connection.  In this regard, the evidence establishes that 
the veteran does not currently have a disability associated 
with his right wrist.  Since the outcome of the veteran's 
claims turns on findings of fact, the Board finds that VA 
examination is not necessary.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records, VA outpatient treatment records, private 
treatment records, and the veteran's lay statements.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, on 
the claim. Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001). 

Entitlement to Service Connection

A disability which is proximately due to or the result of a 
service connected disease or injury shall be service-
connected.  In addition, a disability which is aggravated by 
a service-connected disability shall be service-connected.  
When service connection is established for a secondary 
condition it shall be considered as part of the original 
condition.  38 C.F.R. § 3.310(a) (2007).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability. 38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991). 

Service connection may also be granted on a direct basis for 
disabilities resulting from a disease or injury incurred in 
or aggravated by service.  In order to establish service 
connection, three elements must be satisfied.  There must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  38 C.F.R. 
§ 3.303 (2007); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999).   The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

In the present case, the medical evidence of record does not 
establish the presence of a current right wrist disability.  
January 2001 private medical treatment records reflect the 
veteran's complaints of right hand swelling and pain.  An x-
ray of the right hand was within normal limits.  In April 
2001, the veteran sought treatment for ongoing symptoms of 
burning and tingling in the right hand.  On examination, the 
veteran had good range of motion in the right wrist, and good 
grip bilaterally.  Although tapping on the median nerve 
produced tingling in the fingers of the right hand, the 
veteran's physician did not diagnose a chronic right wrist 
disability.

The veteran made no additional complaints of right wrist pain 
until August 2005, at which time he sought treatment for pain 
that radiated into the bilateral upper extremities at the 
elbow level.  He did not report specific right wrist pain.  
On examination, manual muscle testing in the bilateral upper 
extremities was within normal limits.  Deep tendon reflexes 
were normal, and no sensory deficits were noted.  No right 
wrist disabilities were diagnosed. 

VA outpatient treatment records reflect treatment for a 
multiplicity of physical problems; however, the veteran is 
not currently receiving treatment for a right wrist 
disability.  Despite the veteran's isolated complaint of 
unspecified right upper extremity pain in August 2005, he 
does not have a current diagnosis of a right wrist condition 
or a record of symptomatology which indicates the presence of 
a chronic disability. 

In the absence of a current disability involving the right 
wrist, the veteran's claim for service connection must be 
denied.  See Brammer, 3 Vet. App. 223, 225.


ORDER

Entitlement to service connection for a right wrist disorder, 
claimed as secondary to service-connected left knee 
disability is denied.  


REMAND

The Board finds that additional development is necessary 
before the claims may be adjudicated on the merits, for the 
reasons discussed below. As provided for by the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has a duty to notify 
and assist claimants in substantiating a claim for VA 
benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

According to Vazquez-Flores v. Peake, -- Vet. App. --, No. 
05-0355, 2008 WL 239951 (Jan. 30, 2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Proper notice from VA also must inform the claimant of any 
information and evidence not of record that VA will seek to 
provide; that the claimant is expected to provide; and must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the present case, the veteran has not received a notice 
letter addressing his claim of entitlement to increased 
disability ratings for his left knee disabilities which meets 
the above requirements.  This should be corrected.  

Accordingly, this aspect of the appeal is remanded for the 
following:  

1.  Issue a VCAA notice letter addressing the 
veteran's increased rating and effective date 
claims, which satisfies all VCAA notice 
obligations in accordance with applicable law 
and Court precedent.  

That notice should ask the veteran to provide, 
or instruct that he ask the VA to obtain, 
medical or lay evidence he identifies as 
demonstrating a worsening or increase in 
severity of the disability and the effect that 
worsening has on his employment and daily life; 
it should set out any specific measurements or 
test results that would be necessary for an 
increased rating, regardless of other evidence 
demonstrating a noticeable worsening of the 
disability and the effect of that worsening on 
employment and daily life; and it should advise 
that if an increase in disability be found, a 
disability rating will be determined by applying 
relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular 
disability from noncompensable to as much as 100 
percent (depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability compensation is 
being sought, their severity and duration, and 
their impact upon employment and daily life.  
The notice must also provide examples of the 
types of medical and lay evidence that the 
veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, 
medical and hospitalization records, medical 
statements, employer statements, job application 
rejections, and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability; and it 
should inform the veteran of any information and 
evidence not of record that VA will seek to 
provide; that the veteran is expected to 
provide; and it must ask the veteran to provide 
any evidence in his possession that pertains to 
the claim.   

2.  Copies of records of VA treatment of the 
veteran's left knee dated since November 2005 
should be associated with the claims file.  

3.  The RO should review the evidence of record, 
schedule an examination of the left knee if 
considered necessary, and re-adjudicate the 
remaining issues on appeal.  If the benefit 
sought on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and given an 
opportunity to respond, before the case is 
returned for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


